                                          Case 4:18-cv-04790-PJH Document 27 Filed 10/17/18 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     AVNER GREENWALD,
                                                                                       Case No. 18-cv-04790-PJH
                                  8                  Plaintiff,

                                  9            v.                                      ORDER DENYING DEFENDANTS'
                                                                                       MOTION TO STAY REMAND
                                  10    RIPPLE LABS, INC., et al.,
                                                                                       Re: Dkt. No. 25, 26
                                  11                 Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On August 8, 2018, defendants removed this action pursuant to the Class Action

                                  14   Fairness Act. On October 15, 2018, the court granted plaintiff’s motion to remand the

                                  15   action to San Mateo Superior Court. Dkt. 23. The court is now in receipt of defendants’

                                  16   motion to stay that order based on defendants’ intention to file an application to appeal.

                                  17   See 28 U.S.C. § 1453(c)(1) (providing that “a court of appeals may accept an appeal

                                  18   from an order of a district court granting or denying a motion to remand a class action to

                                  19   the State court from which it was removed if application is made to the court of appeals

                                  20   not more than 10 days after entry of the order”).

                                  21          Fatal to defendants’ motion is that the Clerk of Court has already effectuated the

                                  22   remand to San Mateo County Superior Court. See Dkt. 24. As such, a determination on
                                       defendants’ motion would require the court to vacate its remand order, which the court is
                                  23
                                       not willing to do. Accordingly, defendants’ motion to stay is DENIED and defendants’
                                  24
                                       related motion to shorten the briefing schedule on the motion to stay is DENIED as moot.
                                  25
                                              The court notes that if the Ninth Circuit ultimately agrees with defendants, nothing
                                  26
                                       prevents this court from reopening this action and ordering an amended notice of
                                  27
                                       removal. See Broadway Grill, Inc. v. Visa Inc., No. 16-CV-04040-PJH, 2016 WL
                                  28
                                          Case 4:18-cv-04790-PJH Document 27 Filed 10/17/18 Page 2 of 2




                                  1    6069234, at *1 (N.D. Cal. Oct. 17, 2016) (denying motion to stay remand order);

                                  2    Broadway Grill, Inc. v. Visa Inc., 856 F.3d 1274, 1279 (9th Cir. 2017) (reversing district

                                  3    court’s remand order); Broadway Grill, Inc. v. Visa Inc., No. 16-CV-04040-PJH, Dkt. 48

                                  4    (reopening case and ordering defendants to file an amended notice of removal in San

                                  5    Mateo County Superior Court).

                                  6           IT IS SO ORDERED.

                                  7    Dated: October 17, 2018

                                  8                                                 __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  9                                                 United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
